Citation Nr: 1435614	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-22 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypothyroidism.

2.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991.  He also had various periods of active duty for training with the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for hypothyroidism, finding that new and material evidence had not been submitted.

The Veteran testified before the undersigned Acting Veterans Law Judge at a September 2012 videoconference hearing.  A transcript of the hearing has been associated with his claims folder.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.

In September 2013, the Veteran submitted a to reopen a claim of service connection for a psychiatric disability, to include posttraumatic stress disorder.  This issue has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1.  The Veteran's claim of service connection for hypothyroidism was originally denied in February 1996 and March 1997 rating decisions, as the RO found that the disability did not have its onset in service or within the year immediately following service; the Veteran did not appeal these determinations, and new and material evidence was not received within a year of their issuance.

2.  The Veteran's claim of service connection for hypothyroidism was again denied in decisions dated in July 2001 and January 2005, as the RO found that new and material evidence had not been submitted; the Veteran did not appeal these determinations, and new and material evidence was not received within a year of their issuance.

3.  Evidence received since the January 2005 RO decision includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim of service connection for hypothyroidism, the absence of which was the basis of the previous denials.

4.  The Veteran experienced symptoms of an endocrinopathy in service, and there is post-service continuity of symptomatology of hypothyroidism.


CONCLUSIONS OF LAW

1.  The RO's February 1996, March 1997, July 2001, and January 2005 decisions that denied the claim of service connection for hypothyroidism are final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013).

2.  The evidence received since the January 2005 decision is new and material and sufficient to reopen the claim of service connection for hypothyroidism.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a).

3.  Resolving reasonable doubt in his favor, the Veteran's hypothyroidism had its onset during active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In light of the Board's favorable decision in reopening the claim of service connection for hypothyroidism and granting the underlying claim, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary is not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

I.  Petition to Reopen

Generally, an RO decision denying a claim that has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence that was not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for hypothyroidism in rating decisions dated in February 1996 and March 1997, finding that the disability did not have its onset in service or within one year immediately following service.  Specifically, these decisions explained that the Veteran was neither diagnosed as having nor did he experience symptoms of hypothyroidism during active duty service and that symptoms of the disability were not present to a compensable degree within one year following his separation from service, as the first evidence of treatment for hypothyroidism was a VA treatment record dated in June 1993.  The Veteran was notified of the RO's February 1996 and March 1997 decisions, but he did not appeal the decisions, and new and material evidence was not received within one year of either decision.  Thus, the February 1996 and March 1997 decisions became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran attempted to reopen his claim of service connection for hypothyroidism on several occasions.  These petitions were denied in July 2001 and January 2005, as the RO found that new and material evidence had not been submitted.  The Veteran was notified of the RO's decisions, but he did not appeal the decisions, and new and material evidence was not received within one year of either decision.  The July 2001 and January 2005 decisions, therefore, also became final.  See id.  Thus, the Board will review the evidence submitted since the January 2005 rating decision-the last prior final denial-in order to determine whether it is new and material.

Pertinent new evidence received since the January 2005 denial includes multiple statements from two of the Veteran's private treatment providers, both of whom submitted letters indicating their knowledge that the Veteran was treated for symptoms of hypothyroidism immediately following his return from active duty service.  Also, the Veteran's treating primary care physician provided an opinion in a February 2009 letter that the Veteran's thyroid problems started during service.

The additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by showing that the Veteran's current hypothyroidism likely had its onset in service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claim of service connection for hypothyroidism is reopened.

II.  Claim for Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including endocrinopathies such as hypothyroidism, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) evidence that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The United States Court of Appeals for Veterans Claims (Court) has held that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as endocrinopathies, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013).  Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b) (West 2002); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a January 2010 VA primary care treatment note includes a diagnosis of hypothyroidism.  Thus, a current diagnosis of hypothyroidism has been demonstrated.

There is also evidence of symptoms of an endocrinopathy in service and of a continuity of symptomatology linking those symptoms to the current hypothyroidism.  Service treatment records associated with the Veteran's National Guard service; VA and private treatment records dated from June 1993 to June 2003; VA examination reports dated in October 1995 and August 2004; a February 2003 letter from a physician who had treated the Veteran both in service for fatigue and after his active duty service at VA; the Veteran's initial claim of service connection for hypothyroidism; and his November 2000 petition to reopen the claim include reports of symptoms of hypothyroidism, including unexplained weight gain, fatigue, and hair loss, that began during active duty service in 1990 or 1991.  The Veteran has reported that he sought private treatment within weeks of his separation from active service, that he was subsequently diagnosed as having a thyroid problem, and that treatment for the disability was initiated at that time.  He was given a physical profile in December 2001 due to hypothyroidism.  Also, a Medical Board concluded in December 2002 that the Veteran's hypothyroidism started in 1990, that it was incurred while he was entitled to base pay, and that the disability did not exist prior to service.  He has continued to experience symptoms of hypothyroidism, including fatigue and weight problems, in the years since service.

VA examinations conducted in October 1995 and August 2004 revealed that the Veteran was overweight; that his thyroid was full, occasionally enlarged, and irregular; and that there was a non-tender nodule on the right lobe of the thyroid.  Diagnoses of hypothyroidism and a possible thyroid nodule were assigned, but no etiological opinions were provided.  The Veteran again underwent VA examination in September 2007, at which time he reported that he experienced fatigue and was taking medication for thyroid problems.  Examination revealed that his thyroid was of normal size and consistency and that there were no palpable nodules.  He was bald on the top of his head, which he attributed to the onset of hypothyroidism.  The examiner diagnosed hypothyroidism but opined that he could not "find sufficient evidence in the [Veteran's] chart that his hypothyroidism [was] secondary to being in the service."  The examiner reasoned that although records from the December 2002 Medical Board indicated that the Veteran had hypothyroidism that began in 1990, this information was apparently based solely on the Veteran's reported history in that it was vague, it was not accompanied by a specific date, and there was no further evidence of any treatment for hypothyroidism in 1990.  Thus, the examiner opined, without evidence of treatment for hypothyroidism before June 1993, it was not likely that hypothyroidism was secondary to service.  Similarly, a July 2011 VA examiner opined that the Veteran's hypothyroidism was not likely caused by or a result of military service or a specific event experienced during service in Southwest Asia.  This opinion was based on the fact that although the Veteran was deployed to the Persian Gulf and reported exposure to dust and smoke, there was no documentation of a specific event to trigger the disorder, and medical articles referenced by the Veteran did not correlate hypothyroidism to the Gulf War.  

As noted above, multiple private treatment providers have submitted statements in support of the Veteran's claim.  In an April 2007 letter, the Veteran's private treating physician indicated that he had evaluated the Veteran when "he had just returned from Desert Storm" for complaints of sleep disturbance and weight gain despite the fact that he was not eating.  An examination at that time revealed that he had some thyromegaly and diminished thyroid function studies.  The physician stated that he placed the Veteran on Synthroid, which he continued to take.  The physician opined that the Veteran's thyroid problems "seemed to all appear during his time in the Gulf [W]ar."  Similarly, a second private physician opined in a February 2009 letter that there was "no doubt in [his] mind" that the Veteran's thyroid problem began in service.  He explained that he had evaluated the Veteran in December 1991 due to daily fatigue and weight gain despite the fact that he had not been eating.  Such symptoms had reportedly started during the Veteran's Gulf War service.  The Veteran reported that he had been told in service that his symptoms were due to a reaction from a decrease in insulin, and he was advised to seek treatment at VA upon completion of active duty.  Although a post-service VA examination was normal, he continued to experience exhaustion and weight gain.  The physician indicated that he had found a growth on the Veteran's thyroid and referred the Veteran for possible surgical intervention and other appropriate treatment.  Similarly, in a July 2009 letter, a pharmacist reported that he had begun filling the Veteran's prescription for thyroid medication in December 1991.

In addition, the Veteran has reported on multiple occasions, including in statements dated in September and December 2009 and during the September 2012 hearing before the undersigned, that he began experiencing exhaustion and weight gain, despite eating only one meal per day, during his active duty service in the Persian Gulf and that such symptoms continued following his separation from service.  He stated that he eventually sought treatment for his symptoms, was diagnosed as having hypothyroidism, and has continued to experience symptoms of hypothyroidism, including fatigue, in the years since service.

After having reviewed the record and weighed the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's currently diagnosed hypothyroidism began in or is otherwise etiologically linked to his time on active duty.  Thus, giving the benefit of the doubt to the Veteran, service connection for hypothyroidism is warranted.  In so finding, the Board acknowledges that there is evidence against the Veteran's claim of service connection.  However, the Board finds that the September 2007 opinion is of limited probative value because it is entirely based on a lack of objective clinical evidence of treatment for hypothyroidism during the Veteran's service or for a number of years after service, and it does not reflect consideration of his reports of fatigue and weight gain in service and of a continuity of symptomatology in the years since service.  The July 2011 opinion is similarly of limited probative value because the Veteran's reports of symptoms were not considered.  In this regard, the Board notes that a medical opinion based solely on the absence of documentation in the record is inadequate.  Similarly, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

In this case, despite the fact that the private physician's February 2009 opinion is based solely upon his recollection of events regarding the Veteran's treatment for hypothyroidism, it is nonetheless accompanied by a specific rationale that is based upon a review of the Veteran's reported history.  This rationale is not inconsistent with the evidence of record.  Thus, the Board finds that the February 2009 private physician's opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  In addition, the Veteran is competent to report symptoms of hypothyroidism, such as fatigue and unexplained weight gain, as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  There is no affirmative evidence to explicitly contradict the Veteran's reports; his reports are not inconsistent with the evidence of record; and medical records and opinions reflect a long history of treatment for symptoms associated with hypothyroidism dating back to service.  Thus, the Board finds that the Veteran's reports of a continuity of symptomatology in the years since service are credible.  

In sum, the weight of the evidence reflects that the Veteran experienced symptoms of hypothyroidism in service, he has been diagnosed as having hypothyroidism currently, and there has been a continuity of symptomatology of an endocrinopathy in the years since service.  In light of the Veteran's competent and credible reports and the medical opinions set forth above, and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for hypothyroidism have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303, 3.304, 3.309(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been received, the claim of service connection for hypothyroidism is reopened, and to this extent the appeal is granted.

Entitlement to service connection for hypothyroidism is granted.



____________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


